DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sang Yoon Kang on 03 March 2022.

The application has been amended as follows: 

1. (Currently Amended) A capsule type photodynamic therapy apparatus with an 
anchor, the apparatus comprising: 
a capsule body having the anchor that protrudes outwards to be anchored to a target tissue in a body; 
a board unit coupled to an inside of an upper portion along a longitudinal 
a light irradiation unit electrically coupled to an upper portion of the board unit to be formed along longitudinal opposite directions perpendicular to longitudinal longitudinal 
a silicone dome transmitting light radiated from the light irradiation unit, configured to have a shape of a cap that is opened at a side thereof to cover the light irradiation unit and the board unit, and coupled to the upper portion of the capsule body while covering the light irradiation unit and the board unit, thus packaging the capsule body, the light irradiation unit, and the board unit; 
wherein the capsule body comprises: 
	a cylindrical capsule body; 
	a cap coupler provided on the upper portion of the capsule body so that the silicone dome is coupled to the upper portion; 
	a double packing extending from the cap coupler to have an inner radius smaller than that of the cap coupler, with a protrusion being two protrusions formed along an outer circumference thereof; and 
	at least one anchor protruding outwards below the cap coupler of the capsule body, and pointed at an end thereof to be fixedly inserted into the target tissue, and 
wherein the silicone dome comprises: 
	a cap body transmitting light irradiated from the light irradiation unit, configured to have [[a]]the shape of [[a]]the cap that is opened at a side thereof to cover the light irradiation unit and the board unit, and coupled to the upper portion of the capsule body while covering the light irradiation unit and the board unit; and 
	a double packing coupler provided in the cap body corresponding to the double packing, and doubly coupled with the double packing to doubly package the light irradiation unit and the board unit.

4. (Currently Amended) The capsule type photodynamic therapy apparatus of claim 1, wherein the light irradiation unit comprises: 
at least two micro-light sources provided to radiate light; 
a flexible film formed along the longitudinal the opposite directions perpendicular to longitudinal 
a board connector provided on an end of the flexible film, connected electrically to the micro-light source, and coupled electrically to an upper portion of the board unit. 

5.  (Currently Amended) The capsule type photodynamic therapy apparatus of claim 4, wherein the flexible film comprises the micro-light sources two sides of the flexible film, and the flexible film is bent in an inverted U shape sources radiate the opposite directions perpendicular to longitudinal two 

6. (Currently Amended) The capsule type photodynamic therapy apparatus of claim 4, wherein the flexible film comprises at least three micro-light sources on only one of two sides of the flexible film, and the flexible film is bent in an inverted U shape sources radiate the opposite directions perpendicular to longitudinal opposite 
the board connector is provided on each of two 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest the combination of limitations in the claims intra alia the double packing connection between the capsule body and silicone dome, see pages 6-7 of applicant’s arguments filed 10 January 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        03 March 2022